slique Démocratique du Congo

Isengi, le 09 septenbre 2015,

inistère des Affaires Foncières
Fe N2.469.3/MIN/AFF.F/CTI/T840. 1/5;

Direction des Titres Immobiliers à sé

Circonscription Foncière de Tshopo 1.-

Transmis Copie pour inf i à
: ormat:
Division de s Titres Immobiliers pas

Monsieur le Directeur Chef de

ISANGI.- Service des Titres Innobiliers
- Monsieur | "édérét£été dé di \ämini strat eur
Annexe Fone de Territoire de Basoko +=
cn V/0.N/N° 3G/060/045.BU 29/07/ Monsieur le Chef de Division
: 2 5.- du Cadastre/ pres
Objet pre Contrat d'Emphytéose Se # LÉ ñ ft :
Parcelle n° Se °927..
Lomé : Territoire de Basoko-=
; A Monsieur le Pirecteur Général de
> Jiiédé  : localité Boleno IV. la Société Plentations et---- _
Ms hé Huileries du Congo S.A (PH)

à INA

J'ai l'honneur de vous faire parvenir, sous ce pli, avec prière de bien vouloir me le retourner dûment
signés, deux exemplaires du Projet de Contrat d'Emphyteose relatif à la parl ÊE . _,
{ située dans E Chfrhdé, Territoire de Basoko, Pocalité Éolenvo me
H que vous occupez en vertu de : Certificat d'Enregistrenent Vol. @K.99 Folio 136-
du vingt-quatre août mil meuf cent cinqguante-cing-
Je vous signale que votre contrat n'interviendra qu'après le paiement de la somme reprise ci-dessous
et répartie comme suit :

- Prix de référence du terrain S Fe ie 60.450,00 re É
- Taxe d'établissement du contrat : _ 2000
- Taxe de P.V. de mise en valeur : F6 13.950,00
- Taxe de Certificat d'enregistrement : FG 7.740,00
- Note d'usage :  XKXXEXXXXAXKEX
- Frais de mesurage et bornage : F@ 49.290,00
- Frais de consultation k en Er nes

- Frais croquis
- Occupation provisoire

- Loyer du 09/09.- au 31/1

: XX XXXAN ANNE
o15. F& 12.090,00

TOTAL :_F@ 157.470, 00 z
A DEDUIRE : montant déjà payé suivant quittance n° #06734% du 27/1010 152
TOTAL : _FC ASH #7000

eo Il Titres
Montant que je vous prie de bien vouloir verser en espèces entre les mains du cu HS
Immobiliers de _Tshopo I à ISANGI ou au compte n° 11.050/1524 auprès de la
Centrale du Congo à_KISANGANLe— “à
La quittance qui vous sera délivrée doit m'être présentée ou transmise en core M
ontrat d'Emphytéose endéans le mois de la récep

jointe.

temps que les deux exemplaire:

PUBLIQUE DEMOCRATIQUE DU CONGO

Isangi, le 09 septembre 2015

MINISTERE DES AFFAIRES FONCIERES
CIRCONSRIPTION FONCIERE TSHOPO 1
DIVISION DES TITRES IMMOBILIERS

ISANGI
Téls : 0811480087 — 0810126700

N° 2.469 3/MIN/AFF/CTI/TSHO/058/2015

Transmis copie pour information à

- Monsieur le Comptable Public des Titres
Immobiliers Tshopo | à Isangi

Monsieur le Chef de Ressort de la Direction
Général des Recettes de la Province
Orientale à Basoko

À Monsieur le Directeur Général de la Société
Plantations et Huileries du Congo S.A (PHC)

Objet : Projet Contrat à la signature à Kinshasa
p) Terrain n° S.R 927
Territoire de BASOKO
Contrat d'emphytéose Monsieur,

Me référant à votre lettre/O.M n° DG/060/015 du
29 juillet 2015 par laquelle vous sollicitez le titre de propriété pour votre Terrain inscrit sous le n° SR 927 à
usage agricole, situé dans le Territoire de BASOKO, localité Bolembo IV, j'ai l'honneur de vous faire parvenir en
annexe à la présente, deux exemplaires d’un projet de contrat d’emphytéose tout en priant de bien vouloir me
les renvoyer dûment revêtus de votre signature sur la rubrique « L'EMPHYTEOTE » accompagnés du bordereau
de versement.

Ce contrat est établi aux conditions suivantes :

" Taxe d'établissement contrat : FC 4.650.00
"Taxe croquis : FC 1.860,00
“Note d'usage :FC 1.395.00
“  Fraistechniques :FC 930.00
“ Frais administratifs :FC 465.00

: FC 9.300.00

TOTAL A PAYER

Je vous signale que l'intervention de votre contrat

est conditionnée au payement de la somme détaillée ci dessus, montant que vous demande de per
vouloir verser en espèces au Guichet Unique de la Direction Générale des Recettes de la Province

Orientale à Kisangani.

Votre désintéressement sera considéré comme la

renonciation tacite à votre demande qui sera d'ailleurs classée sans suite.

Veuillez agréer, Monsieur, l'assurance de ma

considération distinguée.

| LE CONSERVATI

a

